Blackburn, Judge,
dissenting.
I join in Presiding Judge McMurray’s dissent, and I write specially to emphasize the potential misuse of the majority’s opinion.
Control of discovery is within the trial court’s discretion and authority. DOT had the opportunity to request an extension of time to file a response to the plaintiff’s motion to strike, so that discovery could be conducted. Such a request would have been within the trial court’s discretion to grant; however no such request was made. Therefore, the DOT proceeded at its peril. The majority opinion adopts the burden of reviewing each case to determine if sufficient discovery has been conducted on the issue presented. This position requires that this court second guess the attorneys and parties in the underlying case, i.e., perhaps there was a tactical reason why the party did not attempt to proceed with discovery. This is not, and should not be, a duty of this court. Where insufficient evidence is presented to this court to make a determination, the party with the burden of proof must lose.